DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “260” has been used to designate both programing system (Fig. 1A) and a receiver (Fig. 1C). The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “262” has been used to designate both a projector (Fig. 1A) and a protector (Fig. 1C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first sub-system” (claim 29), “second sub-system” (claim 29) and “third sub-system” (claim 35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first sub-system configured to cause respective stimulus groups to be applied by a sensory prosthesis to a recipient of the sensory prosthesis” in claims 29-35,  “a second sub-system configured to automatically determine the respective stimulus groups to be applied from a pool of potential respective stimulus groups that is larger than what the first sub-system will cause to be applied” in claims 29-35 and “a third sub-system configured to receive respective data based on perceptions of the recipient resulting from the respective stimulus groups” in claim 35. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 29-35 recite “a first sub-system configured to cause respective stimulus groups to be applied by a sensory prosthesis to a recipient of the sensory prosthesis”, “a second sub-system configured to automatically determine the respective stimulus groups to be applied from a pool of potential respective stimulus groups that is larger than what the first sub-system will cause to be applied” and “a third sub-system configured to receive respective data based on perceptions of the recipient resulting from the respective stimulus groups”, which have been interpreted as means-plus-function limitations, however the specification does not provide a description of the means that accomplish the recited function. The specification does not provide the corresponding structure for accomplishing the claimed functions and simply recites verbatim what is recited within the claims. The MPEP states “a mere restatement of the function in the specification without more description of the means that accomplish the function would likely fail to provide adequate description”, see MPEP 2181 (IV). Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7,11-14, 18 and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation " the hearing prosthesis" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites the limitation " the controlled variables" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “controlled variables” applicant is referring to, clarification is required. For the purposes of examination, the controlled variables have been interpreted to be an electrical -acoustic boundary threshold and/or an electrical-acoustic overlap range as recited within claim 16. Claims 12-14 and 18 directly depend from claim 11 and are also rejected to for the reasons stated above regarding claim 11. 
Claim limitations “a first sub-system configured to cause respective stimulus groups to be applied by a sensory prosthesis to a recipient of the sensory prosthesis”,  “a second sub-system configured to automatically determine the respective stimulus groups to be applied from a pool of potential respective stimulus groups that is larger than what the first sub-system will cause to be applied” and “a third sub-system configured to receive respective data based on perceptions of the recipient resulting from the respective stimulus groups” within claims 29-35 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not disclose what structure accomplishes the functions in the claims and the disclosure does not provide an association between any recited structure within the specification and the functions claimed. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph since it is unclear what structure applicant is attempting to encompass within the claims when reciting “a first sub-system”, “a second sub-system” and “a third sub-system”. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-14,16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0015287 to Heasman (Heasman) in view of US 2013/0103113 to Lineaweaver (Lineaweaver) (both cited by applicant).
In reference to at least claim 1
Heasman teaches hearing prosthesis programing which discloses a method, comprising: obtaining data relating to a parameter having a first variable and a parameter having a second variable different from the first variable (e.g. ECoG measurements based on different tonal component being delivered to the ear, para. [0061]); and developing fitting data for a sense prosthesis for an individual based on the obtained data (e.g. setting comfort levels for stimulation contacts, para. [0061]). Heasman does not explicitly teach utilizing a tabu algorithm.
Lineaweaver teaches using a genetic algorithm to fit a medical implant system to a patient which teaches the use of genetic algorithm that executes a tabu search to determine value sets that are bad, i.e. tabu value sets, to exclude those tabu value sets from successive generations of the genetic algorithm (e.g. tabu search algorithm, Fig. 13, abstract, para. [0013], [0119], [0122], [0127]-[0129], [0148]). 
It would  have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Heasman to include utilizing a tabu search algorithm when developing the fitting data for the senses prosthesis, as taught by Lineaweaver, in order to yield the predictable result of utilizing an algorithm that quickly converges on a solution for the fitting data reducing the amount of time required to determine the fitting data before the patient loses interest when responses may become degraded. 
In reference to at least claim 2
Heasman modified by Lineaweaver teaches a method according to claim 1. Heasman further discloses wherein: the sense prosthesis includes a cochlear implant (e.g. electro-acoustic hearing prosthesis 100, Fig. 1A); and the obtained data is data relating to electric hearing and data relating to acoustic hearing (e.g. effects of electro-acoustic stimulation, para. [0062]).
In reference to at least claim 3
Heasman modified by Lineaweaver teaches a method according to claim 1. Lineaweaver discloses the use of genetic algorithm that executes a tabu search to determine value sets that are bad, i.e. tabu value sets, to exclude those tabu value sets from successive generations of the genetic algorithm (e.g. tabu search algorithm, Fig. 13, abstract, para. [0013], [0119], [0122], [0127]-[0129], [0148]). It would  have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Heasman to include utilizing a tabu search algorithm for controlling the obtaining of the data related to the electric hearing and acoustic hearing, as taught by Lineaweaver, in order to yield the predictable result of utilizing an algorithm that quickly converges on a solution for the fitting data reducing the amount of time required to determine the fitting data before the patient loses interest when responses may become degraded. 
In reference to at least claim 4
Heasman modified by Lineaweaver teaches a method according to claim 1. Heasman further discloses wherein: the obtained data includes at least two hybrid parameters (e.g. effects of electro-acoustic stimulation, para. [0062]).
In reference to at least claim 5
Heasman modified by Lineaweaver teaches a method according to claim 1. Heasman discloses the obtained data relating to electric hearing and the obtained data relating to acoustic hearing (e.g. effects of electro-acoustic stimulation, para. [0061], [0062]). Lineaweaver discloses the use of genetic algorithm that executes a tabu search to determine value sets that are bad, i.e. tabu value sets, to exclude those tabu value sets from successive generations of the genetic algorithm (e.g. tabu search algorithm, Fig. 13, abstract, para. [0013], [0119], [0122], [0127]-[0129], [0148]). It would  have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Heasman to include utilizing a tabu search algorithm for reducing a second number of combinations for testing, as taught by Lineaweaver, in order to yield the predictable result of utilizing an algorithm that quickly converges on a solution for the fitting data reducing the amount of time required to determine the fitting data before the patient loses interest when responses may become degraded. 
In reference to at least claim 6
Heasman modified by Lineaweaver teaches a method according to claim 1. Heasman discloses the action of obtaining data includes applying paired comparison tasks and receiving input based on the tasks, wherein respective comparison tasks have at least one variable that is different with respect to the first variable and/or the second variable (e.g. a two frequency tone at 250 Hz and 750 Hz, effects of electro-acoustic stimulation, para. [0061], [0062]).
In reference to at least claim 11
Heasman teaches hearing prosthesis programing which discloses a method, comprising: setting a cochlear implant to operate based on data based on a first number of comparisons between respective data sets  (e.g. setting comfort levels for stimulation contacts, para. [0061]) respectively including combined data for electric stimulation to evoke a hearing percept and data for acoustic stimulation to evoke a hearing percept (e.g. effects of electro-acoustic stimulation, para. [0061], [0062], ECoG measurements based on different tonal component being delivered to the ear, para. [0061]). Heasman does not explicitly teach wherein the first number of comparisons is less than a total number of possible comparisons resulting from all possible permutations of the controlled variables that make up the respective data sets.
Lineaweaver teaches using a genetic algorithm to fit a medical implant system to a patient which teaches the use of genetic algorithm that executes a tabu search to determine value sets that are bad, i.e. tabu value sets, to exclude those tabu value sets from successive generations of the genetic algorithm (e.g. tabu search algorithm, Fig. 13, abstract, para. [0013], [0119], [0122], [0127]-[0129], [0148]). 
It would  have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Heasman to include utilizing a tabu search algorithm when developing the fitting data for the senses prosthesis to determine value sets that are bad, i.e. tabu value sets, and to exclude those tabu value sets from successive generations, as taught by Lineaweaver, such that further comparisons are less than a total number of possible comparisons in order to yield the predictable result of utilizing an algorithm that quickly converges on a solution for the fitting data reducing the amount of time required to determine the fitting data before the patient loses interest when responses may become degraded. 
In reference to at least claim 12
Heasman modified by Lineaweaver teaches a method according to claim 11. Lineaweaver further discloses using a tabu search (e.g. tabu search algorithm, Fig. 13, abstract, para. [0013], [0119], [0122], [0127]-[0129], [0148]).
In reference to at least claim 13
Heasman modified by Lineaweaver teaches a method according to claim 11. Heasman further discloses that the ECoG response to a reference ECoG response is performed until a difference therebetween is identified (e.g. para. [0051]). Lineaweaver discloses the use of genetic algorithm that executes a tabu search to determine value sets that are bad, i.e. tabu value sets, to exclude those tabu value sets from successive generations of the genetic algorithm (e.g. tabu search algorithm, Fig. 13, abstract, para. [0013], [0119], [0122], [0127]-[0129], [0148]). It would  have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Heasman to include utilizing a tabu search algorithm for reducing a number of combinations for testing, as taught by Lineaweaver, such that the first number of comparisons is less than 70% of the total possible number in order to yield the predictable result of utilizing an algorithm that quickly converges on a solution for the fitting data reducing the amount of time required to determine the fitting data before the patient loses interest when responses may become degraded.
In reference to at least claim 14
Heasman modified by Lineaweaver teaches a method according to claim 11. Heasman further discloses that the ECoG response to a reference ECoG response is performed until a difference therebetween is identified (e.g. para. [0051]). Lineaweaver discloses the use of genetic algorithm that executes a tabu search to determine value sets that are bad, i.e. tabu value sets, to exclude those tabu value sets from successive generations of the genetic algorithm (e.g. tabu search algorithm, Fig. 13, abstract, para. [0013], [0119], [0122], [0127]-[0129], [0148]). It would  have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Heasman to include utilizing a tabu search algorithm for reducing a number of combinations for testing, as taught by Lineaweaver, such that the first number of comparisons is less than 95% of the total possible number in order to yield the predictable result of utilizing an algorithm that quickly converges on a solution for the fitting data reducing the amount of time required to determine the fitting data before the patient loses interest when responses may become degraded.
In reference to at least claim 16
Heasman modified by Lineaweaver teaches a method according to claim 11. Heasman further discloses the combined data relating to electric stimulation and data relating to acoustic stimulation includes a first parameter that includes electro-acoustic boundary data and a second parameter that includes an electro-acoustic overlap data (e.g. assess the effects of the overlap of the acoustic stimulation with the electrical stimulation, allow for the determination of refined comfort levels that account for the effects of electro-acoustic stimulation, para. [0061]). 
In reference to at least claim 18
Heasman modified by Lineaweaver teaches a method according to claim 11. Heasman further discloses evoking respective hearing percepts using the cochlear implant to develop the data of the respective data sets, wherein the action of evoking respective hearing percepts and the action of setting the cochlear implant is executed by a recipient of the hearing prosthesis (e.g. an electro-acoustic hearing prosthesis 100 operates to evoke perception by a recipient of sound signals received by sound input elements 108 through the delivery of one or both of electrical stimulation signals and acoustic stimulation signals, para. [0029]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0100796 to Lineaweaver which teaches plural task fitting. US Patent No. 8,774,590 to Ichii which teaches configuring an electrically stimulation device to stimulate using a subset of electrode contacts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792